In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00210-CR



         JAMES PAUL CALVERT, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 4th District Court
                Rusk County, Texas
             Trial Court No. CR17-203




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                                     ORDER
            Appellant James Paul Calvert was convicted of aggravated sexual assault of a child and

was sentenced to life imprisonment. Calvert has appealed from that conviction and the resulting

sentence. On February 11, 2019, Calvert’s court-appointed appellate counsel, Clay Thomas, filed

an Anders 1 brief, and on March 19, 2019, Calvert filed a pro se motion for access to the appellate

record for purposes of preparing a response to his counsel’s Anders brief. Under Kelly v. State, 2

we are required to enter an order specifying the procedure to be followed to ensure Calvert’s access

to the record.

            To ensure that Calvert receives a complete copy of the appellate record in a timely manner,

we instructed order our clerk’s office to provide a complete copy of the appellate record to Calvert

care of the Telford Unit in New Boston, Texas. Our clerk’s office informs us that the record was

mailed to Calvert on March 26, 2019. Allowing ten days for the record to be delivered to Calvert

and giving Calvert thirty days to prepare his pro se response, we hereby set May 6, 2019, as the

deadline for Calvert to file his pro se response to his counsel’s Anders brief.

            IT IS SO ORDERED.

                                                           BY THE COURT



    DATE:           April 2, 2019




1
    See Anders v. California, 386 U.S. 738 (1967).
2
    Kelly v. State, 436 S.W.3d 313, 321–22 (Tex. Crim. App. 2014).

                                                          2